Poch, J. This matter coming before the Court on stipulation of Respondent to the entry of an award in favor of Claimants in the amount of two thousand dollars ($2,000.00) as and for damage to Claimants’ fences incurred by Respondent’s negligent acts or omissions in removing snow from Route 64 adjacent to said fences between January 5 and February 20, 1979, the Court being otherwise duly advised in the premises; now, therefore, it is hereby ordered that Claimants be and are hereby awarded the sum of two thousand dollars ($2,000.00) in full and final settlement of their claim.